 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (800) 375-5956

 5   Attorney for Plaintiff

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Erik Jason Meister,                                      Case No. 2:18-cv-02779-AC
11
            Plaintiff,                                        Stipulation of Extension of Time for Plaintiff to
12                                                            file brief in support of Motion for Summary
     vs.                                                      Judgment; [Proposed] Order
13
     Nancy A. Berryhill, Commissioner of Social
14   Security,

15          Defendant.

16
            Plaintiff, by and through his attorney of record, and Defendant, by and through her attorney of
17
     record, hereby stipulate, subject to the approval of the Court, to a 60-day extension of time for Plaintiff’s
18
     counsel to file a brief in support of his Motion for Summary Judgment, in light of the following:
19

20          1.      Plaintiff’s counsel is a sole practitioner and has other cases with impending deadlines.
21                  She has no one else to whom she can delegate the work. She needs additional time to
22                  complete the brief.
23          2.      Plaintiff’s counsel has emailed Marcelo N. Illarmo, Esq., defendant’s counsel. Mr.
24                  Illarmo has indicated that he is agreeable to a 60- day extension of time for counsel to
25                  prepare her brief.
26          3.      Should the request be granted, Plaintiff’s brief will be due on May 27, 2019, Defendant’s
27                  reply brief on June 26, 2019, and Plaintiff’s optional response brief on July 17, 2019.
28
           Case No. 2:18-cv-02779-AC                1
           STIPULATION OF EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF MOTION
                                   FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
 1                                                  Respectfully submitted,

 2   Dated: March 22, 2019                          /s/ Geri N. Kahn
                                                    GERI N. KAHN
 3                                                  Attorney for Plaintiff
 4

 5

 6   Dated: March 22, 2019                          /s/ Marcelo N. Illarmo
                                                    MARCELO N.ILLARMO
 7                                                  Special Assistant United States Attorney
                                                    (*By email authorization on March 21, 2019)
 8
           ORDER
 9
           Pursuant to stipulation, IT IS SO ORDERED.
10

11

12
     Dated: March 25, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          Case No. 2:18-cv-02779-AC                2
          STIPULATION OF EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF MOTION
                                  FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
